Promissory Note


Thus Promissory Note is being delivered in accordance with Section 2 of that
certain Settlement Agreement dated May 9, 2011 between Whalehaven Capital Fund,
Ltd. (“Whalehaven”), Alpha Capital Anstalt (“Alpha Capital”) and Radient
Pharmaceuticals Corporation (“RPC”) (the “Settlement Agreement”). On or
before                     (the “Maturity Date”), RPC promises to pay to the
order of Alpha Capital the sum of $                         with interest at the
rate of 8% per annum, if not retired sooner.


Prior to the Maturity Date or the happening of an Event of Default, RPC may
prepay this Promissory Note, in whole or in part, at any time and from time to
time, in cash or by delivering to Alpha Capital freely trading shares of RPC
common stock that are fully paid and non-assessable and which have previously
been approved for listing by NYSE Amex, provided that RPC may not deliver to
Alpha Capital more than $566,000 worth of shares in any four week period
commencing with the date hereof. Any shares delivered shall be valued at the
VWAP for such shares, as reported by Bloomberg, based upon the lowest three
closing prices in the ten trading days prior to the Notice Date, as such term is
defined in the Settlement Agreement. The value of the shares so delivered shall
first be applied to accrued but unpaid interest and thereafter to outstanding
principal. To the extent any interest or principal on this Promissory Note
remains outstanding on the Maturity Date or upon the happening of an Event of
Default, whichever is sooner, Alpha Capital shall be entitled to entry of
judgment in that amount plus the reasonable costs of collection and reasonable
attorneys’ fees.


The occurrence of any bankruptcy, insolvency, reorganization or liquidation
proceedings, by or against RPC or the failure of RPC to comply with any of its
obligations under the Settlement Agreement prior to the Maturity Date shall be
deemed an Event of Default hereunder and shall cause all sums of principal and
interest then remaining unpaid hereunder immediately due and payable, upon
demand, without presentment.


This Promissory Note shall be governed by the laws of the State of New York.
 
Dated: [Effective Date]
 

  Radient Pharmaceuticals Corporation          
 
By:
   

 
 
 

--------------------------------------------------------------------------------

 


Promissory Note


Thus Promissory Note is being delivered in accordance with Section 2 of that
certain Settlement Agreement dated May 9, 2011 between Whalehaven Capital Fund,
Ltd. (“Whalehaven”), Alpha Capital Anstalt (“Alpha Capital”) and Radient
Pharmaceuticals Corporation (“RPC”) (the “Settlement Agreement”). On or
before                     (the “Maturity Date”), RPC promises to pay to the
order of Whalehaven the sum of $                         with interest at the
rate of 8% per annum, if not retired sooner.


Prior to the Maturity Date or the happening of an Event of Default, RPC may
prepay this Promissory Note, in whole or in part, at any time and from time to
time, in cash or by delivering to Whalehaven freely trading shares of RPC common
stock that are fully paid and non-assessable and which have previously been
approved for listing by NYSE Amex, provided that RPC may not deliver to
Whalehaven more than $434,000 worth of shares in any four week period commencing
with the date hereof. Any shares delivered shall be valued at the VWAP for such
shares, as reported by Bloomberg, based upon the lowest three closing prices in
the ten trading days prior to the Notice Date, as such term is defined in the
Settlement Agreement. The value of the shares so delivered shall first be
applied to accrued but unpaid interest and thereafter to outstanding principal.
To the extent any interest or principal on this Promissory Note remains
outstanding on the Maturity Date or upon the happening of an Event of Default,
whichever is sooner, Whalehaven shall be entitled to entry of judgment in that
amount plus the reasonable costs of collection and reasonable attorneys’ fees.


The occurrence of any bankruptcy, insolvency, reorganization or liquidation
proceedings, by or against RPC or the failure of RPC to comply with any of its
obligations under the Settlement Agreement prior to the Maturity Date shall be
deemed an Event of Default hereunder and shall cause all sums of principal and
interest then remaining unpaid hereunder immediately due and payable, upon
demand, without presentment.


This Promissory Note shall be governed by the laws of the State of New York.
 
Dated: [Effective Date]
 

  Radient Pharmaceuticals Corporation          
 
By:
   

 